Citation Nr: 0931414	
Decision Date: 08/21/09    Archive Date: 09/02/09

DOCKET NO.  07-14 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 
percent for degenerative disc disease of the thoracic spine.

2.  Entitlement to a compensable disability rating for tinea 
cruris.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel





INTRODUCTION

The Veteran served on active duty from May 1966 to May 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Augusta, Maine.  The Veteran's claims file has since been 
transferred to the RO in Detroit, Michigan.

The Board notes that the Veteran's representative, via her 
August 2009 Informal Hearing Presentation, argued that the 
Veteran had retired as the result of his service-connected 
disabilities.  The issue of entitlement to a total disability 
rating due to individual unemployability resulting from 
service connected disability (TDIU) was denied by the RO in 
August 2001, and the issue of entitlement to TDIU is not 
presently before the Board.  However, in the May 2007 VA Form 
9, the Veteran again alleged he was no longer working due to 
his service-connected disabilities.  A claim for TDIU is 
therefore REFERRED to the RO. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Although any further delay is regrettable, the Board is of 
the opinion that a remand would be probative in evaluating 
the current level of disability for the Veteran's 
degenerative disc disease of the thoracic spine and tinea 
cruris.

The Veteran was afforded a VA examination in connection with 
his service-connected skin and thoracic spine disabilities in 
February 2006.  The "duty to assist" requires a "thorough 
and contemporaneous medical examination" that is sufficient 
to ascertain the current level of disability.  Floyd v. 
Brown, 9 Vet.


App. 88, 93 (1995).  This medical examination must consider 
the records of prior medical examinations and treatment in 
order to assure a fully informed decision.  Caffrey v. Brown, 
6 Vet. App. 377, 381 (1994).  In this case, the fact that the 
service-connected disabilities at issue were last examined 31/2 
years ago means that sufficient evidence is not of record to 
fairly evaluate these claims at this time. 

Since the claims folder is being returned it should be 
updated to include any VA treatment records compiled since 
May 2006.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1. The RO should issue a letter in 
accordance with the Veterans Claims 
Assistance Act of 2000 (VCAA) in 
compliance with Vasquez- Flores v. Peake, 
22 Vet. App. 37 (2008).

2. Associate with the claims folder any VA 
medical treatment records pertaining to 
treatment of the Veteran for his service-
connected back and skin disabilities from 
May 2006 to the present from the Detroit 
medical center.  If no such records exist, 
that fact should be noted in the claims 
folder. 

3.  The RO/AMC should make arrangements 
with the appropriate VA medical facility 
for the Veteran to be afforded a VA 
orthopedic examination to ascertain the 
current nature and extent of the Veteran's 
service-connected back disability.  The 
report must include a discussion as to 
range of motion, as well as the extent to 
which the Veteran's disability affects his 
employability.  The claims folder must be 
made available to the examiner for review, 
and the examiner must indicate whether 
such a review was performed.  

4.  The RO/AMC should make arrangements 
with the appropriate VA medical facility 
for the Veteran to be afforded a VA 
dermatological examination in order to 
ascertain the current nature and extent of 
the Veteran's service-connected skin 
disability.  The report must also include 
a discussion as to the extent to which the 
Veteran's disability affects his 
employability.  The claims folder must be 
made available to the examiner for review, 
and the examiner must indicate whether 
such a review was performed.  

5.  After completing the above actions and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claims should be readjudicated.  
If the claims remain denied, a 
supplemental statement of the case should 
be provided to the Veteran and his 
representative.  After the Veteran has had 
an adequate opportunity to respond, the 
appeal should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




